Citation Nr: 1418293	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-43 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for gout. 

5.  Entitlement to an increased rating for migraine, tension, and muscle spasm headaches, currently evaluated 30 percent disabling.

6.  Entitlement to an initial rating of greater than 10 percent, prior to November 2, 2011, claimed as entitlement to an earlier effective date for the award of a 20 percent evaluation, for left chronic ligamentous tendon strain of the left shoulder and supraspinatus tendonitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to February 1987 and from March 2006 to September 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska to include decisions dated August 2008, May 2009, and June 2009.

In March 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) to testify on some, but not all, of the issues currently before the Board.  In September 2011, the Board issued a decision that denied the claims of entitlement to service connection for hypertension, PTSD, and a sleep disorder.  In the same decision, the Board remanded claims of service connection for a right knee disorder, left shoulder disorder, gout and a higher initial rating for headaches.

In a March 2013 decision, the Board vacated its prior denials of hypertension, PTSD, and a sleep disorder, pursuant to a September 2013 settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).

Since the time of the Veteran's March 2011 hearing, however, the VLJ to whom the Veteran presented testimony has retired from the Board.  Generally, when a VLJ who has conducted a hearing concerning an issue currently on appeal is no longer with the Board, the Veteran is afforded the opportunity to participate in another hearing before a judge who will decide the appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  Here, while the Veteran declined the desire to have another hearing on the vacated issues, he was not informed that the VLJ who had conducted his previous hearing had retired, and had not yet been offered the opportunity to testify before a VLJ who would render a decision on his case.  

However, the Veteran has professed a desire to have a Board hearing on other issues on appeal, and because this case is being remanded for a Board hearing, the Veteran will, to the extent he desires, have an opportunity to provide testimony on any of the issues that are currently before the Board (i.e. the six issues listed on the first page of this decision).   

Issues not on appeal

In a decision of January 2013, the Veteran was granted service connection for right knee tendonitis and chondromalacia, and a 10 percent rating was assigned effective September 3, 2007.  The Veteran initially appealed from the decision in a statement of February 2013 in which he stated that he "disagree[d] with the rating [percentage]" assigned for his right knee.  In a subsequent May 2013 statement, the Veteran indicated that he wished to "withdraw [his] appeal" on the issue of his right knee evaluation, but that he contested the effective date of the evaluation assigned.  The Veteran then stated that the current rating for his service-connected right knee disability "should be dated back to September 3, 2007."

Because the Veteran's 10 percent rating for right knee tendonitis and chondromalacia has already been made effective September 3, 2007, the Board finds that there remain no allegations of errors of fact or law for appellate consideration on this particular matter and thus the Veteran's appeal has been fully satisfied.  Accordingly, the Board does not have jurisdiction to review the issue, and there is no issue related to the right knee on appeal before the Board.

Additionally, while the Veteran submitted a substantive appeal in September 2011 challenging the denial of service connection for hyperthyroidism, this substantive appeal was not received within one year of the July 2010 rating decision which denied the claim, and it was not received within 60 days of the statement of the case.  As such, the Veteran did not timely perfect this appeal to the Board, and therefore the Board does not have jurisdiction over such a claim.  To the extent that the Veteran wishes to pursue such a claim, he should submit a new claim to the RO.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On a VA Form-9 dated in September 2013, the Veteran indicated that he wished to have a hearing before a member of the Board via videoconference.  While this Form-9 specifically identified the issue of an increased rating for a left shoulder disorder, the Board finds that in the interests of fairness (given the retirement of the VLJ who previously conducted the Veteran's hearing) and to avoid a confusing, piecemeal adjudication, all issues should be remanded to afford the Veteran an opportunity to testify about them before a current member of the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



